Citation Nr: 0935116	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Eligibility to receive service-connected compensation 
benefits and/or non-service-connected pension benefits.

2.  Whether the Veteran was sane at the time of commission of 
an act that resulted in a service department character of 
discharge and misconduct determination.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and January 2008 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304 (2008).  See 38 C.F.R. § 20.703 
(2008).  The Veteran submitted a request indicating his 
desire for a Board hearing at a local VA office in August 
2009.  This was within 90 days from the date of the letter 
notifying the Veteran that his appeal was certified to the 
Board.  The Veteran has not been provided a hearing.  
Therefore, in order to ensure full compliance with due 
process requirements, the RO must schedule the requested 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Notify him of the exact date, 
time, and place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




